Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 11 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 22 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 33 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 44 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 55 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 66 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 77 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 88 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 99 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 10
                                                       10 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 11
                                                       11 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 12
                                                       12 of
                                                          of 13
                                                             13
Case
Case 1:02-at-06000-UN
     3:20-cv-01222-CCCDocument
                        Document
                               651
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 13
                                                       13 of
                                                          of 13
                                                             13
